Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal Brief
In view of the Appeal Brief filed on 04/09/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        

Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “fluid” in line 4 should be amended to read –the fluid--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the phrase “which fluid is absorbed” in line 5 should be amended to read –which the fluid is absorbed--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the phrase “the generated data includes timestamp data includes actual time and date” in line 2 should be amended to read --the generated data includes timestamp data, the timestamp data including actual time and date--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibson et al (US 2019/0343438).

As to claims 1-4, Gibson discloses a fluid sampling device (bodily liquid sampling device 1, abstract, par.42, bodily liquid such as blood or urine or saliva however it may also comprise any other suitable liquid, par.43, fig.1-7), comprising: 
an absorbent member (collector 19 that comprises a pad or other structure of liquid absorbent material, preferably paper, however it may also comprise sponge or any other suitable absorbent material, par.44, fig.1-7); and
           an onboard recorder (onboard detection apparatus 25 including controller 30 and sensor 24, are placed in housing 3, par.42-43, liquid sample collection apparatus 1 further comprises a sample detection apparatus 25, par.49 and par.51, as best seen in fig.1, 3, 4 and 7-9, wherein onboard detection apparatus 25 can transmit sample data including time stamp to remote devices, par.52) that automatically triggered to generate data when fluid is absorbed by the absorbent member at a time at which fluid is absorbed (sample detection apparatus 25 further comprises a controller 30 responsive to the sensor 24 output, which is advantageously configured to determine that the sample has been collected when the sensor 24 indicates that a quantity of the liquid above a threshold amount is detected in the collector 19, par.49, the electrodes 26, 27 may be configured to detect the presence of the sample in the collector 19 via measuring the resistivity or induction therein, par.50, the controller may include, or be co-operable with a data recording apparatus and trigger an electronic time stamp process in response to the sensor 24 output indicating that the quantity of liquid above the threshold amount has been detected, where the liquid sample comprises blood and the collector 19 is collecting blood plasma, the sensor 24 is configured to detect when the desired volume of plasma above the threshold amount has been obtained, the sensor then generates an output to the controller 30 which is configured to activate a data recording apparatus and trigger an electronic time stamp process to record when the plasma sample was collected, par.51, information regarding the sample typically output from the output means 33 may comprise the volume of sample obtained and/or the time it was obtained and/or the date, par.52)(the Examiner respectfully notes that the threshold amount of liquid is the sufficient amount of liquid absorbed by collector 19, as collector 19 is placed between electrodes 26 and 27 forming an open electrical circuit between electrodes, when sufficient liquid/sample absorbed by collector 19 open electrical circuit between the electrodes will close and timestamp will be generated indicating the time and date when the liquid/sample is being absorbed by collector 19, par.50, which is the same technique the current Application is teaching to generate a timestamp data when fluid is absorbed by the absorbent member, see published Application par.0061, 0080, 0082, 0086 );
the generated data includes timestamp data that identifies actual time and date of sample acquisition/fluid sample absorbed by the absorbent member (time and date when liquid sample is being absorbed by absorbent material 19, par.29 and par.50-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being obvious over Goldstein et al (US 2015/0216471), in view of Davis et al (US 2013/0158482).

As to claims 1-4, Goldstein discloses a fluid sampling device (oral/saliva fluid apparatus 100 in figure 1 and/or apparatus 600 in fig.6), comprising: 
an absorbent member (sampling portion 110 including contacts 121, detection array 122, and porous/absorbent collection member 102, par.97, fig,1 and/or sampling portion 610 including porous/absorbent collection element 602 and sensors/electrodes, par.105, fig.6, see par.56 and par.70); and
 an onboard recorder (timer/timing element in system 100, par.97, fig.1 and/or onboard timing element in monitoring component 630 of device 600, par.105, fig.6) that automatically triggered to generate data when fluid is absorbed by the absorbent member at a time at which fluid is absorbed (one or more contacts or electrodes are exposed (e.g., not covered by a liquid collection element) to sense a condition indicative of exposure of a portion of the liquid collection element to oral mucosa and/or salivary duct secretions of a mammalian subject, and automatically establish a starting time (initial time value), par.55, at least one timer may be used to indicate the start of a sampling period, to indicate rate of closure of electrical contacts, and/or to indicate any other time-dependent values, par.69, the at least one exposed electrical contact 121 may be used to automatically determine when the liquid collection element is placed in contact with oral mucosa (or saliva) of the mammalian subject, and may responsively start a timing element (e.g., a timer), par.97)(Examiner respectfully notes that the electrical contact and the porous collection element are integrated at the same collection substrate, so when the collection substrate is inserted at the right position in the oral cavity (as best seen in fig.6B), both the electrical contact and the porous collection element are in contact with the oral fluid at the same exact time, that is why Goldstein’s teaches in par.97 the time initiated by the timing element when electrical contact 121 is exposed to oral fluid is the same time when oral fluid is absorbed by the liquid porous collection element, so the time started/recorded indicating the closure of the electrical contact (par.69), or the initial time value of the sample run (par.55 and par.112), or start timing (par.113), is the same exact time the oral fluid is absorbed by the porous collection element 102/602); and 
the generated data includes time data that identifies actual time of sample acquisition/fluid sample absorbed by the absorbent member (time of sampling run, the initial time value of the sample run, par.55 and par.112, time of closure of one or more electrical contacts, to indicate rate of closure of electrical contacts, and/or to indicate any other time-dependent values, par.69).

Goldstein teaches a remote communication device may be utilized to capture and store date/time of sampling run (par.76), but failed to explicitly teach the onboard recorder generates a timestamp including the date when the fluid is absorbed by the absorbent member. 
However Davis teaches an analogous fluid sampling device (abstract), wherein the sampling device comprises an indicator (par.187), the indicator may be activated upon the accessing of fluid by the access component and/or introduction of fluid into the storage component (par.188), time information may be determined and/or recorded by the indicator. For example, the time fluid enters a fluid storage reservoir may be recorded, e.g., using a time/date stamp (e.g., absolute time), and/or using the duration of time that fluid has been present within the fluid storage reservoir (par.190-191), the indicator may record and/or transmit sensor or time information. This may be recorded and/or transmitted using any suitable format (par.193).

As onboard recorders recording time and date of a sample entered/absorbed in a sampling collection member is very well-known, and since Goldstein’s invention teaches an onboard memory that can store different time values indicative of the start of a sampling period when sampling portion is inserted into the body cavity (par.112), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to record and store the date of the sample entered or absorbed by a sampling collection member by an onboard memory/recorder, along with time information in Goldstein’s invention, as taught by Davis’s invention (par.190-193), in order to provide more reliable and accurate information regarding the condition of the collected sample, as taught by Davis’s invention (par.187-193).

Response to Arguments
Applicant’s arguments with respect to Goldstein does not teach an onboard recorder that generates the date of the fluid being absorbed by the absorbent member have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed on 04/09/2022 regarding Goldstein’s invention teaches recording a time value when the oral fluid contacts electrical contact 121 and not the time when the oral fluid is being absorbed by the porous/liquid collection element 102/602, have been fully considered but they are not persuasive, because the electrical contact and the porous collection element are integrated at the same collection substrate, so when the collection substrate is inserted at the right position in the oral cavity (as best seen in fig.6B), both the electrical contact and the porous collection element must be in contact with the oral fluid at the same exact time, that is why Goldstein’s teaches in par.97 the time initiated by the timing element when electrical contact 121 is exposed to oral fluid is the same time when oral fluid is absorbed by the liquid porous collection element, so the time started/recorded indicating the closure of the electrical contact is the same exact time the oral fluid is absorbed by the porous collection element (par.55, par.69, par.97, par.112).

Applicant's arguments filed on 04/09/2022 regarding Goldstein’s invention teaches a “timer” that records elapsed time of a sampling period and not a recorder that records time of fluid being absorbed have been fully considered but they are not persuasive, because under the broadest reasonable interpretation the claimed “recorder” may be interpreted as any element that can record data, such as, a processor, controller, memory, sensor, timer, clock, stopwatch, etc., and not necessarily a clock type of a recorder, or a specific type of a recorder that only record time of absorption.
Goldstein’s invention teaches a timing element that can be a timer and records elapsed time of a sampling period (par.55, par.69, par.112), as alleged by the Applicant, but the timing element taught by Goldstein’s invention also generates/records the start of a sampling period, with an initial time value (par.55 and par.112), the start of a sampling period, time of closure of one or more electrical contacts and/or to indicate any other time-dependent values (par.69), so the timing element taught by Goldstein’s invention can be fairly interpreted as the claimed recorder that records initial time value of the fluid being absorbed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791